DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 7-9, and 14 is/are rejected under 35 U.S.C. 103 as being obvious over International Publication No. WO2015/024014 to Littleford (hereinafter Littleford).
In regard to claim 1, Littleford teaches in Fig. 5 a method of treating gas comprising: 
providing a stream of gas (stream of exhaust gas) 400 comprising carbon dioxide, wherein the gas is flowing in a first direction (as shown by the arrow for 400) [0062]; 
dispensing a fluid comprising water (high pressure liquid solution fog from array 502), wherein the fluid is essentially free of amines (the solution is water from reverse osmosis), and wherein dispensing the fluid comprises spraying droplets of the fluid (as fog), and further wherein at least 90% of the droplets have a droplet size of less than about 50 microns (the droplets are about 10 microns in diameter) [0063]-[0064]; wherein spraying the droplets comprises spraying the droplets at a droplet speed of at or near 
	
In regard to claim 7, Littleford teaches the method of claim 1, wherein dispensing the fluid comprises creating a wetted volume (fog), the wetted volume having a fluid droplet density of 1.42-1.46 gpm of fluid per 23,000-31,000 lb/hr of gas in Fig. 17 [00164]. Although Littleford does not explicitly teach the fluid droplet density of less than or equal to 5 gallons of fluid per 1000 cubic feet of gas, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II A

In regard to claim 8, in absence of showing criticality of the record, the optimized residence time ranges for the gas in the wetted volume in the range as claimed in such known processes render obvious within one of ordinary skill in the art, see In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). 
	


In regard to claim 14, Littleford teaches the method of claim 1, wherein the fluid consists essentially of water (the solution is water from reverse osmosis) [0063]-[0064].

Response to Arguments
Applicant's arguments filed 7 Dec. 2021 have been fully considered but they are not persuasive for the reasons given below.
On page 7 of the Applicant Remarks, the applicant alleges that Littleford does not teach spraying water droplets at a speed of less than Mach 1, as claimed.
The Examiner respectfully disagrees because it’s clear to the Examiner and one of ordinary skill in the art that “near” means below the limit, it is approaching the limit but 

On page 8, Applicant argues Littleford requires high energy water droplets to dissolve the CO2 in the water droplets.  
The Examiner respectfully notes, that Littleford does not recite energy needed above Mach 1.  Furthermore, the range as claimed includes everything less than Mach 1, including those speeds near Mach 1, which is a high speed spray and would result in high energy water droplets just as in Littleford.  Furthermore, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., energy levels) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

On page 8 again Applicant alleges nowhere does Littleford teach or suggest less than Mach 1.  
near Mach 1 [0111].  Near Mach 1 is not the same as being at Mach 1, it may be close Mach 1, but it is not at Mach 1.  Furthermore, the instant recitation of less than Mach 1 overlaps the range of Littleford when the instant claim speed is close to Mach 1.  Droplets approaching the speed of Mach 1 of the instant application would also cause high energy collisions.

For at least the reasons given above, the Examiner maintains the rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196. The examiner can normally be reached M-F 8:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CABRENA HOLECEK/Examiner, Art Unit 1776